USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: ee
DATE FILED: 11/26/2019

  

THE CITY OF NEW YORK

JAMES E. JOHNSON LAW DEPARTMENT CAROLYN E. KRUK
Corporation Counsel 100 CHURCH STREET (212) 356-0893
NEW YORK, NY 10007 Fax: (212) 356-8760

ckruk@law.nyc.gov

November 26, 2019
By ECF

Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: L.V. et ano. v. New York City Department of Education,
19-CV-05451 (AT)

Dear Judge Torres:

I represent Defendant New York City Department of Education (DOE) in the above
referenced matter. I write to respectfully request a four-day extension of time for the DOE to file
its motion to dismiss the Second Amended Complaint.

On October 25, 2019, the Court ordered DOE to file its motion to dismiss by December
23, 2019, with Plaintiff filing her opposition by December 23, 2019 and DOE’s reply by January
9, 2019. In light of the upcoming thanksgiving holiday, and the fact that my senior DOE liaison
assigned to this matter is out of the office this week, I respectfully request an additional four days
to file and serve the motion to dismiss. This is DOE’s first request for such an extension and
Plaintiffs’ counsel, Laura Barbieri, consents to this request.

Accordingly, Defendant DOE respectfully requests a four-day extension of time to file its
motion to dismiss, which would modify the schedule as follows:

e Defendant DOE’s motion to dismiss will be due on Friday, December 6, 2019;
e Plaintiffs’ opposition will be due on Friday, December 27, 2019; and
e Defendant DOE’s reply will be due on Monday, January 20, 2020.

Thank you for your consideration of this request.

Respectfully,
ce:

By ECF and email
Laura Barbieri
Plaintiffs’ counsel

s/
Carolyn Kruk

GRANTED in part, DENIED in part. By
December 6, 2019, Defendant shall file its
motion to dismiss. By December 27, 2019,
Plaintiffs shall file their opposition. By
January 13, 2020, Defendant shall file any

reply.
SO ORDERED.

Dated: November 26, 2019
New York, New York

O7-

 

ANALISA TORRES
United States District Judge
